DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 
Response to Amendment
The amendment dated 9/19/2022 has been considered and entered into the record.  Claim 1 from which the all other active claims depend, now requires first and second resins that have a difference in solubility parameter of 5 or more.  This new limitation is not taught by the prior art relied upon in the Final Office Action dated 6/17/2022.  Accordingly, the previous prior art rejections are withdrawn.  Additionally, the previous indefinite rejections are withdrawn due to amendment and the cancellation of claim 13.  New claim 17 has been added.  Claims 1–12 and 14–17 are pending, while claims 10–12 are withdrawn from consideration.  Claims 1–9 and 14–17 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant Specification provides numerous examples of the diameters associated with the island components and fiber, but does not provide support for a filament that has a “microscale diameter.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herschke (WO 2019/221733 A1) in view of Mikulak (US 2012/0231225 A1) and Hama (JP 2008223190 A).  For citation purposes, the Examiner has relied upon the US version of the WO document, US 2021/0139685 A1.
Herschke teaches a three-dimensional printing additive printing process to produce three-dimensional solid parts, wherein the process involves a material that includes polymer composite particles of elastomer, dispersed in a polypropylene and polyethylene matrix.  Herschke abstract, ¶¶ 12–15, 23, 46.  The polypropylene matrix and elastomer particles may each comprise a combination of similar components, which the Examiner considers the claimed compatibilizing agents that are modified polyolefins.  Herschke ¶¶ 12, 43, 56–64; see Spec. at 19–22.  In particular, the elastomer particles may comprise polypropylene and urethane elastomers.  Id. ¶¶ 57–64.  When the elastomer particles are dispersed within a polypropylene matrix to form the printing material, the polypropylene has a lower melting temperature than the elastomeric islands.  Herschke ¶ 65.  The elastomer may comprise a resin having an amide bond or an ester bond.  Id. ¶¶ 62, 63.  The three-dimensionally printed parts may be of any shape, including fibers.  Id. ¶ 42.
Herschke fails to teach that three-dimensional printing material is in the shape of a filament.
Mikulak teaches a consumable filament for use in an extrusion-based three-dimensional printing process comprising thermoplastic polymers, such as polypropylene.  Mikulak abstract, ¶ 48.  The filaments are continuous and extruded to build up a three-dimensional object.  Id. Figs. 5, 9.  The consumable filament comprises a core and shell portions, wherein each portion comprises thermoplastic polymers, such as polypropylene.  Id. abstract, ¶¶ 8, 32, 48.
One of ordinary skill in the art would have looked to Mikulak for guidance as to a suitable shape (e.g., filament) and process in making a three-dimensional material in order to practice the invention of Herschke.  Accordingly, an ordinarily skilled artisan taking the combined teachings of Herschke and Mikulak would have obviously arrived at a filament for three-dimensional modeling, wherein the filament core comprises a polypropylene matrix (i.e., sea) and polypropylene elastomeric particles (i.e., islands) with a polypropylene shell.  Thus, because the elastomeric particle islands of Herschke and shell of Mikulak are both polypropylene polymers, “a part of the at least one kind of the resins forming the island part coats at least a part of a surface of the fiber.”  
The particles that constitute the “islands” in Herschke may have diameters as low as 10 microns.  Herschke ¶ 24.  While Herschke fails to teach the relative area of the “islands” relative to the total area of the printing material, the prior art reference does teach elastomer that may constitute the island component may at most 40 weight percent of the printing material.  Id. ¶ 64.  In other words, Herschke teaches that the elastomer component is the minority component relative to the polypropylene polymer.  Accordingly, it would have been obvious to have made the printing material of Herschke with a cross-sectional area containing an elastomer minority (i.e., 40% or less) because elastomer is preferably a minor component relative to the polypropylene majority matrix component.
Herschke and Mikulak fail to teach solubility parameter difference between the island and sea components of 5 or more.
Hara teaches an island and sea spun fiber comprises two polymer resins–a first polymer resin for the island and second polymer resin for the sea phase–wherein the solubility parameter difference between the two resins ranges from 1 to 10.  Hara abstract.  The solubility parameter difference range is set from 1 to 10 to ensure sufficient separation between phases, while maintaining the ability to produce the desired fiber.  See Description.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have selected a solubility parameter difference of from 5-–10 in order to successfully practice the invention of Herschke, which requires two distinct polymer phases, while making an integral material.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heschke, Mikulak, and Hama as applied to claim 1 above, and further in view of Miyauchi (US 2016/0288034 A1).
Herschke fails to teach a melting point temperature difference between its island and sea polymers.
Miyauchi teaches a process of forming composite island and sea polypropylene fibers wherein the melting difference between the two phases is preferably 30 degrees Celsius or more.  Miyauchi ¶ 37.
The ordinarily skilled artisan would have found it obvious to have looked to Miyauchi for guidance as to melting point differences for the island and sea phases in order to successfully practice the invention of Herschke.  

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hama provides not suggestion of impregnating a fiber with mixed spun fibers, therefore, the ordinarily skilled artisan would not have arrived at the claimed filament for three-dimensional modeling.  Applicant’s argument is not persuasive because the Examiner has not bodily incorporated the teachings of Hama into Herschke.  Instead, the Examiner is only relying upon Hama to teach suitable solubility parameter differences when making filaments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786